Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 2, 1976, convicting him of attempted burglary in the first degree, possession of burglar’s tools and criminal possession of a weapon in the second degree, upon a jury verdict, and *595imposing sentence. Judgment affirmed. This case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). Defendant’s conduct was sufficient to support a conviction of attempted burglary. With respect to the conviction of criminal possession of a weapon, the question of intent was for the jury and the intent could be inferred from .all of the circumstances. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.